Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claim 20 directed to an invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a device comprising an electromagnetic radiation delivery system configured to deliver electromagnetic radiation to a medium within an ear canal and a detector, as specifically claimed in claim 1, wherein the medium is configured to not be in contact with a tympanic membrane of a user and is configured to seal the ear canal, and the detector is configured to collect scattered energy reflected off the medium within the ear canal induced by a vibration caused by a sound occurring in the ear canal.
None of prior art teaches a device comprising an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation to a medium, and a fiber optic cable configured to capture a reflection of the electromagnetic radiation from the medium, as specifically claimed in claim 10, wherein the medium is configured to seal an ear canal, wherein the medium is configured to not be in contact with a tympanic membrane of a user, and wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency and the fiber optic cable is configured to pick up a wall vibration from a sound occurring within the sealed ear canal.
None of prior art teaches a device comprising an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation within a sealed ear canal, and a fiber optic cable configured to capture a reflection of the electromagnetic radiation within the sealed ear canal, wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency and the fiber optic cable is configured to pick up a wall vibration from a sound occurring within the sealed ear canal, wherein the device comprises an earpiece including a plurality of layers, and wherein the plurality of layers include an acoustical reflective layer, a thermal activator layer, or a combination thereof, as specifically claimed in claim 12.
None of prior art teaches a device comprising an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation within a sealed ear canal, and a fiber optic cable configured to capture a reflection of the electromagnetic radiation within the sealed ear canal, wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency and the fiber optic cable is configured to pick up a wall vibration from a sound occurring within the sealed ear canal, and wherein the device further comprises a first layer comprising a temporary foam that is introduced into the ear canal to form a barrier about a tympanic membrane, as specifically claimed in claim 14.
None of prior art teaches a device comprising an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation within a sealed ear canal, and a fiber optic cable configured to capture a reflection of the electromagnetic radiation within the sealed ear canal, wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency and the fiber optic cable is configured to pick up a wall vibration from a sound occurring within the sealed ear canal, and wherein the device further comprises a polymeric collar formed by a thermal activator layer and an acoustical reflector layer of the device, as specifically claimed in claim 17.
 None of prior art teaches a device comprising an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation within a sealed ear canal, and a fiber optic cable configured to capture a reflection of the electromagnetic radiation within the sealed ear canal, wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency and the fiber optic cable is configured to pick up a wall vibration from a sound occurring within the sealed ear canal, wherein the device further comprises a monomer to form a thermal activator layer and an acoustical reflective layer, as specifically claimed in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                            
HL
August 22, 2022